Case 1:18-cv-11900-AJN Document 47 Filed 01/17/20 Page 1 of 2

Representing Management Exclusively in Workplace Law and Related Litigation

jacksonllewis.

  

 
 

 

a TALISOP -

~ Nbr auoe
UNITED STATE AICT, UDC

DIRECT DIAL: (212) 545-4021

Jackson Lewis PRC.
$86 Third Avanie

Naw York, Naw Yorlt 10017 -

Yel'212 645-4000
Fax: 242 972-3213
wwwJacksonlewls.com

EMAIL ADDRESS: JASON.ZOLDESSY@JACKSONLEWIS.COM

VIA ECF

Hon. Alison J. Nathan, U.S.D.J.

United States District Court
Southern District of New York
40 Foley Square, Room 2102
New York, New York 10007

Dear Judge Nathan:

We represent Defenda
Central Park (“The Boathouse”),
‘The Loeb Boathouse),” Dean Poll, and Michael Amore,
for Defendant Romeo Quiambao (sued incorrectly herein as

Plaintt£f..

 

ALBANY, NY GRAND RAPIDS, MI.
ALBUQUERQUE, NM — GREENVILLE, SC
ATLANTA, GA HARTFORD, CT
AUSTIN) TX HONOLULU, HY
BALTIMORE, MD’ HOUSTON, TX

BERKELRY HEIGHTS, NJ INDIANAPOLIS, IN

BIRMINGHAM, AL

JACKSONVILLE, FL

BOSTON, MA KANSAS CITY REGION
CHICAGO, TE, oa LAS VEGAS, NV
CINCINNATI, OR" “~” LONG ISLAND; NY
CLHVELAND, OH = -LOS‘ANGELES, CA
DALLAS, TX | : MADISON; WI
DAYTON, OH | ' MEMPHIS, TN
DENVER, CO j | MIAMI, FL,

DETROIT, MI MILWAUKEE; WI

MINNEAPOLIS, MN"
MONMOUTH COUNTY, NJ
NB ORLEANS, LA

NEW YORK, NY
NORFOLK, VA

OMAHA, NE

ORANGE COUNTY, CA
ORLANDO, FL

PHILADELPHIA;PA®

PHORNEX, AZ
PEITSRURGH; PA
PORTLAND, OR,
PORTSMOUTH, NH
PROVIDENCE, Rt

*through an ation with Jackéon, Lewis B.C,, a Law Corporation
t

‘
4
+
hi

January 17, 2020

LL

JAN 2 4 2020

RALEIGH, NC
RAPID CITY; sD
FUGHMOND, VA
SACRAMENTO, CA
SALT.LAKE CITY, UT
SAN DIBGO, CA.
SAN FRANCISCO, CA
SANJUAN)PR
SEATTLE; WAS ===
ST.LOUIS, MO
TAMPA, FL
WASHINGTON, DC RE
WHITE PLATNS, NY

a--}

ON

}

4

nye {
}

i
}
\
i
|
|
'

 

 

The deadline to complete fact discovery in this matter is hereby
extended to April 30, 2020. No further extensions of discovery- .
related deadlines will be granted in this matter.

The status conference scheduled for February 14, 2020 is hereby
adjourned to May 15, 2020 at 3:45 P.M.

 

 

Re:

Case No, 18 Civ. 11900 (AJN) -

sued incotrectly herein as “Central Park Boathouse,
and submit this letter jointly with counsel

Reyes et al v. Central Park Boathouse, LLC et al

nts Central Park Boathouse, LLC d/b/a The Loeb Boathouse
LLC (d/b/a

“Ronny Doe”) and counsel for

The Parties write to respectfully request that the deadline to complete fact discovery
be extended from January 27, 2020 to and including April 30, 2020. This is the Parties’ second
request for an extension of this deadline. Your Honor granted the Parties’ first request.

The Parties make this request for the following reasons:

1. Prior to the settlement conference the’ Parties attended on December 17,
2019 — which was the earliest date all requisite participants were available
— they focused their resources on resolving the case at that conference.

2. Despite their diligent efforts, Defendants have not yet obtained Plaintiff's
medical records, which they need in advance of Plaintiffs deposition.
Defendants have twice submitted HIPAA authorizations: to Plaintiff's
identified health care provider, but in each instance the provider declined to

 

 

 
 

Case 1:18-cv-11900-AJN Document 47 Filed 01/17/20 Page 2 of 2

jackson lewis. . Hon. Alison J. Nathan, U.S.D.J.

January 17,2020
Page 2

disclose Plaintiff's records, providing different rationales for its decision on
each occasion. Defendants requested that Plaintiff provide an updated
authorization, complying with, his provider’s rigid requirements, and
received that updated authorization on January 16, 2020.

3. The conflicting commitments of three sets of attorneys — counsel for
Defendants The Boathouse, Poll, and Amore; counsel for Defendant
Quiambao; and counsel for Plaintiff—, as well as those of Plaintiff and three
Individual Defendants, has delayed the taking of depositions.. The Parties
are actively working to schedule five (5) depositions, and anticipate
finalizing that schedule shortly.

~ Because the Parties’ requested extension affects other scheduled dates,. attached is
a proposed Revised Scheduling Ordet.. In light of their request to extend the discovery end date,
the Parties respectfully request that the Status Conference scheduled for February 14, 2020 at 3:45
PM be adjourned, and propose the following alternative dates: May 1, May 15, or May 22, 2020.
We thank the Court forits consideration in this regard.

Respectfully submitted,

"JACKSON LEWIS P.C.,

 

cc: All Counsel (Via ECF)

4812-1786-2577, v. 4

 

 
